 258DECISIONSOF NATIONALLABOR RELATIONS BOARDPortland Typographical Union,Local 66 a/w Interna-tionalTypographical Union,AFL-CIOandGuyGannett Publishing Company and Portland News-paper Guild,Local128 of the Newspaper Guild,AFL-CIO-CLC. Case 1-CD-347February 27, 1974DECISION AND DETERMINATION OFDISPUTEtive period, the Employer's gross volume of businessexceeded $200,000. It advertises nationally soldproducts within its pages and subscribes to interstatenews services. Accordingly, we find, as the partieshave stipulated, that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and it will effectuate the policies of theAct to assert jurisdiction herein.II.THELABOR ORGANIZATIONSBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Guy Gannett Publishing Compa-ny, hereinafter called the Employer, alleging thatPortland Typographical Union, Local 66 a/w Inter-nationalTypographicalUnion, AFL-CIO, hereincalledtheTypographers,hasviolatedSection8(b)(4)(D)of the Act by engaging in certainproscribed activity with an object of forcing orrequiring the Employer to assign certain work toemployees represented by the Typographers ratherthan to employees represented by Portland Newspa-perGuild,Local 128 of the Newspaper Guild,AFL-CIO-CLC, herein called the Guild.Pursuant to notice, a hearing was held beforeHearing Officer Richard D. Zaiger on October 15and 16, 1973, in Portland, Maine. All partiesappeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to present evidence bearingon the issues. Thereafter, the Employer and theGuild filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they,are-free from prejudicial error. The rulings are herebyaffirmed.'The Board has considered the entirerecord in this case and hereby makes the followingfindings:1.THE BUSINESS OF THE EMPLOYERGuy Gannett Publishing Company is a Mainecorporation engaged in the publication and printingof newspapers. During the past 12-month representa-Ifor the Guild moved at the hearing to strike the testimony ofRobert Beith, the Employer's publisher,with respect to conversations heheld with J.W Blatz, the Newspaper Guild's director of field operations, ongrounds of hearsay Thereafter,the parties stipulated that,in lieu ofcontinuing the hearing in order to call Mr.Blatz as a witness, the Guildwould obtain his affidavit and that both the Employer and the Typogra-phers would waive cross-examination In view of this stipulation,we treat209 NLRB No. 42The parties stipulated, and we find, that theTypographers and the Guild are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe work in dispute consists of all pasteup andrelatedworkwhichwillbe performed at theEmployer's Portland, Maine, newspaper plant uponconversion from the-present hot-metal productionmethod to a cold-type process.2B.Background and Facts of the DisputeThe Guild and the Typographers have representedseparate units of certain of the Employer's employeesfor at least 20 years.Prior to the fall of 1973,3 the Employer utilized thehot-metal process in its printing operation. Underthis system,metal plugs of type are arranged byprinters, represented by the Typographers, into lineswhich are used to make impressions on celluloidmats. The mats, in turn, receive an injection of hotmetal which is formed into a semicylindrical plate. Itis from this plate that the actual newspaper page isprinted. Pasteup work, the physical pasting togetherofpieces of paper for composition purposes, isrequired only for certain types of art work when thehot-metal process is utilized in printing. This workhas been done exclusively by the Employer's artists,who are represented by the Guild, and involvesapproximately 5 percent of their working time.In June 1972, the Employer decided to convertfrom the hot-metal production process to cold type, adecision which had been under consideration sincethe1950's.Upon conversion to the cold-typemethod, every newspaper page will be composed byphysicallypastingupmaterialproduced by aphotocomposition machine. The page will then bethe motion as moot and it is, therefore, denied2Although the Guild originallyclaimed all pasteup work to be doneunder the new process, at the hearing. and in its brief,the Guildindicated itwas claimingonly pasteupwork in connection with advertising.However,as there was no agreement on the record to limit the"work in dispute," itremains asdescribed above7All dates arein 1973unless otherwise indicated PORTLAND TYPOGRAPHICAL UNIONphotographed, and the photograph used to make theplate for the printing press.The Employer's contract with the Typographershas, since 1956, contained a clause providing that inthe event of the introduction of the cold-type processall pasteup work would be assigned to the Typogra-phers who, in turn, would provide the Employer withtrained journeymen and apprentices. The contractbetween the Employer and the Guild does notidentify the specific job functions within the Guild'sjurisdiction,butdoes provide that the Guild'sjurisdiction shall include all work similar in skill orfunction to that performed by Guild employeesduring the contract term.After having orally informed both Unions of itsdecision to convert to the cold-type process, theEmployer on January 12 notified the Typographersby letter of its conversion timetable and remindedtheTypographers of its contractual obligation toprovide "partially trained journeymen and appren-tices" to perform the pasteup work. By letter datedFebruary 12, the Employer informed the Guild of itsassignment of all pasteup work to the Typographers.On March 12, the Guild submitted a writtengrievance to the Employer, alleging that by assigningall pasteup work to the Typographers the Employerwas violating its contract with the Guild. TheEmployer on March 16 wrote to the Guild acknowl-edging the Guild's letter, but declining to follow thecontractualgrievance and arbitration procedurebecause an arbitration award under the Guildcontract would not settle the matter as it would notbe binding on the Typographers?Thereafter, onMarch 21, the Guild filed unfairlabor practice charges with the Board, alleging thatthe Employer had violated Section 8(a)(1) and (5) oftheAct by refusing to participate in a grievancemeeting. The Employer, on March 28, filed chargesallegingthattheGuild had violated Section8(b)(4)(D) of the Act by its conduct. Both the Guild'sand the Employer's charges were dismissed by theRegional Director for Region 1 on July 27.In the interim, the Typographers had learned of theGuild's claim and, in a letter to the Employer datedApril 25, stated in pertinent part:Please be advised that if any work assigned toPortland Typographical Union No. 66 is takenaway from us we will consider this a violation ofour contract and will take any economic action,including strike,which is legally open to us.On April 30, the Employer filed the instant charge259alleging that the Typographers, by the letter quotedabove, violated Section 8(b)(4)(D).C.Contentions of the PartiesThe Guild contends that the charge herein shouldbe dismissed and the notice of hearing quashed onthe grounds that (I) no reasonable cause exists tobelieve that Section 8(b)(4)(D) has been violated, and(2) the dispute is not ripe for 10(k) adjudicationbecause the Guild has not had the "opportunity toascertain the Employer's position, to obtain informa-tion and, [sic] to come to some decision as to themerits of its grievance." As to the merits of thedispute, the Guild contends that, on the basis of itscontract,and the Employer's past practice, allpasteup work involving advertising should be as-signed to the employees whom it represents.The Employer contends that the April 25 letterfrom the Typographers constituted coercion or thethreat of coercion within the meaning of Section8(b)(4)(D) and that an adjudication under Section10(k) is necessary to resolve the dispute. With respectto the merits of the dispute, the Employer contendsthat (1) it is contractually obligated to assign thework to the Typographers, (2) the printers represent-ed by the Typographers possess the necessarymeasuring, sizing, and placement skills to do allpasteupwork under the new process while theemployees represented by the Guild do not, and (3)economic considerations with respect to the work-flow in the composing room require that all pasteupwork be done by printers.D.Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that (1) there is reasonable causeto believe that Section 8(b)(4)(d) has been violated,and (2) the parties have not agreed upon methods forthe voluntary adjustment of the dispute.As to (1), above, the record shows that, afterlearning that the Guild was claiming the disputedwork, the Respondent, on April 25, wrote to theEmployer stating that, if the work previouslyassigned to it were reassigned to the Guild, theTypographers would take "any economic action,including strike, legally open to us." The Guildcontends that this statement does not constitutereasonable cause to believe that Section 8(b)(4)(D)hasbeen violated, basing its argument on theTypographers use of the qualifying phrase "legallyopen to us," which, the Guild argues, demonstratesan explicit disinclination to take any unlawful action.INeither the Typographers nor the Guild contract provides for tripartitearbitration 260DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to the Guild, since a strike is not a courseof conduct legally open to the Typographers underSection 8(b)(4)(D), the statement is self-contradicto-ry and should not be construed "as a direct andunambiguous threat" to engage in conduct pros-cribed by that section of the Act.In support of its above contention, the Guild citesGeneralTeamstersLocalNo. 162, affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Independent(B.P. John Furniture Corporation),144 NLRB 536. Inthat case, the only evidence of unlawful coercion wasa vague statement by respondent's agent at a meetingwith the employer about doing or learning something"the hard way" unless employees represented by therespondent were assigned the disputed work. TheBoard there said that in order to show reasonablecause that Section 8(b)(4)(D) had been violated "theevidence must relate to illegal conduct or speech ofthe Respondent or its representatives."5 The Boardthen found that "the hard way" phrase was too vagueand insubstantial to support a finding of reasonablecause and therefore quashed the notice of hearing.The Guild also citedInternational Association ofMachinists,AFL-CIO, (Carling Brewing Company,Inc. (Atlanta Plant)),136 NLRB 1216, in which theBoard found that respondent's statement that itwould take whatever "action it deemed necessary" ifthe employer changed an existing work assignmentdidnotwarrant an inference that respondentintended to engage in unlawful conduct.We think the cases relied upon by the Guild aredistinguishable from the instant case. In both cases,the respondent unions did not specify or even hint atthe kind of action they intended to take and surelythey did not indicate any intention to engage in astrikeor in a refusal to perform services. Thestatements in these cases, because of their ambiguity,could not properly be characterized as threats to takeunlawful action in support of a proscribed object.In the instant case, the Typographers, in threaten-ing "any economic action, including strike," makesufficiently clear that a strike was one of the meansof pressure being contemplated and thus there can beno ambiguity of the nature referred to in the above-described precedents. The only issue, then, is whetherthe added qualification "which is legally open to us"isa sufficient reassurance to dispel the effect of theplainly stated threat to strike. We think that it is not.A lay reader of the Typographers letter would, weSGeneral TeamstersLocal No 162,supraat 544.6PrintingTrades Specialty Local No 531,International Printing Pressmenand Assistants'Union of North America AFL-CIO (George Banta Company,Inc),201NLRB 255.rThe Guild'smotion to defer the proceeding to arbitration was referredto the Board for rulingAs notedsupra,the record shows there is noprovision for tripartite arbitration in the collective-oargaining agreements ofthink, hardly be reassured by the possibility that theTypographers could be expected to conclude that astrike was illegal, and that therefore it would not beengaged in. The suggestion is, indeed, quite thereverse-for why would there have been any refer-ence to a strike in the threatened action at all, if theTypographers had already concluded that a strikewould be foreclosed by its known illegality? Thereasonable inference, in our view, for the reader todraw was, instead, that the Typographers considereda strike to be in its arsenal of usable weapons, andthat the reference to "legally open" was only a vaguequalification, not providing the kind of assuranceswhich would substantially qualify or nullify theplainly stated strike threat.Accordingly, we find that reasonable cause existsto believe that Section 8(b)(4)(D) of the Act has beenviolated.6As to (2), above, it is clear from the record thatthere is no agreed-upon method for the voluntaryadjustment of the dispute which is binding upon allof the parties.? Accordingly, we find that the disputeisproperly before the Board for determination underSection 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors, includ-ing the following:1.Certification and collective-bargainingagreementsThe record does not indicate whether either theGuild or the Typographers has ever been certified bytheBoard as the representative of any of theEmployer's employees.As discussedsupra,the Employer's contract withthe Typographers has, since 1956, provided that inthe event the Employer converted its productionmethod to the cold-type process all pasteup workwould be assigned to printers represented by theTypographers. The contract between the Employerand the Guild,8 while not specifying precise jobs tobe performed by Guild members, has provided forGuild jurisdiction over "[a]ny kind of work similar inskill,or performing similar function as the kind ofwork presently performed in [the] unit." Thislanguage clearly encompasses all pasteup work ineither labor organization with the Employer Moreover,boththe Employerand the Typographersindicated on the record their refusal voluntarily toarbitrate the dispute Since arbitration cannot resolve the instant dispute,the Guild'smotionis herebydenied.8AlthoughtheEmployer's collective-bargaining agreement with theGuild expiredin 1972,at the time of the hearing the parties were honoringits provisions during negotiations for a new contract. PORTLAND TYPOGRAPHICAL UNIONconnection with advertising inasmuch as all suchwork was done prior to conversion by the artistsrepresented by the Guild. It does not, however,encompass all of the pasteup work necessitated bythe Employer's conversion to the cold-type methodof production.Since the Employer's agreement with Typogra-phers specifically covers all of the pasteup work indispute, while its contract with the Guild does not,we find that the contracts, while not determinative,favor award of the disputed work to employeesrepresented by the Typographers.2.Employer and area practiceThere is no employer practice with respect topasteup work under the cold-type process since theconversion to the new system was not complete as ofthe date of the hearing. However, the small amountof pasteup in connection with advertising which wasrequired under the hot-metal system was done by thetwo artists represented by the Guild. Nonetheless, itisundisputed that the volume and importance ofpasteup work will vastly increase when the conver-sion to the cold-type process is complete as everypage of the newspaper will be composed by thismethod. Therefore, while the factor of employerpractice favors the Guild's claim, we accord it littleweight in making our determination.As to area practice, an international representativeof the Typographers testified without contradictionthat there are more than 20 newspapers in the NewEngland area which have converted to the cold-typeprocess.All but one of these newspapers, Foster'sDaily Democrat, have collective-bargaining agree-ments covering certain employees with either theInternationalTypographicalUnion or one of itslocals. Five of these newspapers also have contractscovering certain other employees with the Newspa-per Guild or one of its locals. At all but 2 of the 20 ormore newspapers the pasteup work is performed byemployees represented by the International Typo-graphicalUnion or one of its locals. The Guildpresented evidence that at Foster's Daily Democratallproduction and maintenance employees, mclud-ing those who perform pasteup, are represented by alocalof the Newspaper Guild. The Guild alsopresented evidence that at the Boston HeraldAmerican pasteup is performed both by employeesrepresented by the Newspaper Guild and employeesrepresentedby the InternationalTypographicalUnion.9261Based on the foregoing, we find that area practicefavors assignment of the disputed work to employeesrepresented by the Typographers.3.Skills, efficiency, and economyIt is undisputed that the printers employed by theEmployer have specialized skills required for news-paper composition, while the employees representedby the Guild do not.According to the uncontradicted testimony of twoof the Employer's witnesses, only 50 percent of theworktime of the employees to whom the disputedwork is ultimately assigned will be spent in doingpasteup. The Employer intends that for the remain-der of the time these employees will be engaged inthe performance of other composing room duties.The Employer further envisions that there will be noneed to hire additional employees to do pasteupsince it already has a sufficient complement ofprinters who can perform other work in the compos-ing room and are being trained in the skills requiredfor pasteup.However, if the work in dispute isassigned to the employees represented by the Guild,theEmployer will have to hire 32-35 additionalemployees in order to have a sufficient complementto handle pasteup during peak periods. These sameemployees will then be idle the 50 percent of theirtime which is not spent in doing pasteup, since bycontract they are not equipped or entitled to performother composing room functions. Similarly, theprinters represented by the Typographers, who inany case would continue to do other composingroom work, will be without work while the pasteup isdone by Guild employees. Furthermore, the Employ-er is obligated by its contracts with both labororganizations to effect reductions in the work forceonly by attrition, and so would have to add the newemployeeswithout terminating anyone presentlyemployed. The Employer, therefore, contends thatan assignment of the disputed work to the Guildwould place the Employer under an intolerableeconomic burden. Under these circumstances, wefind that these factors favor an award to the printersrepresented by the Typographers.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Guy Gannett Publishing Companyemployees who are represented by the TypographersSeeLocal 32. The Newspaper GuddAFL CIO-CLC(BostonNewspaperDivision,The Hearst Corporation),209 ?NLRB No44, issuedthisday 262DECISIONSOF NATIONALare entitled to perform the work in dispute.We reachthis conclusion upon the Employer's assignment ofthe disputed work to these employees;the fact thatthe assignment is consistent with the current collec-tive-bargaining agreement between the Employerand the Typographers,and comports with areapractice;the fact that the employees represented bytheTypographerspossess the requisite skills toperform the work;and the fact that such assignmentwillresult in greater efficiency,economy, andcontinuityofoperations.Accordingly,we shalldetermine the dispute before us by awarding thedisputed work at the Employer's publishing plant inPortland,Maine, to the Employer'semployeesrepresentedby Typographers,but not to that Unionor its members.LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelationsAct, asamended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelationsBoardhereby makes the following Determination of Dis-pute:Employeesof GuyGannett PublishingCompanyof Portland,Maine,who are representedby PortlandTypographicalUnion,No. 66 a/w InternationalTypographicalUnion, AFL-CIO,are entitled toperform all pasteup work at the Employer's Portland,Maine, publishing plant upon conversion from thehot-metalproductionmethod tothecold-typeprocess.r